Motion to confirm report of official referee granted, respondent disbarred, and Ms name ordered stricken from the roll of attorneys. The facts warranted the official referee in finding that respondent was guilty of a violation of section 1820-a, subdivision 2, of the Penal Law, in that, acting as a notary public, the respondent falsely represented in the acknowledgment of a general release that the person therein stated to have appeared before him and acknowledged the execution did so appear and acknowledge, when as a matter of fact he had not so appeared or acknowledged. The facts also fully justify a finding that the respondent was guilty of a misappropriation of Ms client’s funds, and even a more serious wrong. His misconduct demonstrates Ms unfitness to continue the practice of Ms profession. Present — Lazansky, P. J., Rich, Kapper, Hagarty and Carswell, JJ.